USCA11 Case: 21-14224      Date Filed: 05/24/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-14224
                   Non-Argument Calendar
                   ____________________

ARSELES D. MILLER,
                                              Plaintiff-Appellant,
versus
SECRETARY OF TREASURY FOR THE
UNITED STATES OF AMERICA,
and/or successors,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:21-cv-00422-TPB-AAS
                   ____________________
USCA11 Case: 21-14224         Date Filed: 05/24/2022      Page: 2 of 4




2                       Opinion of the Court                  21-14224


Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM,
Circuit Judges.
PER CURIAM:
       Arseles Miller appeals pro se the sua sponte dismissal of his
complaint against Jacob Lew, the former Secretary of the Treasury
for the United States. 42 U.S.C. § 1983. The district court dismissed
Miller’s complaint as frivolous. 28 U.S.C. § 1915A(b)(1). We affirm.
       Miller identified himself in the caption of his 14-page com-
plaint as a “Pre-1933 Private American National: Citizen of the
United States Republic.” He discussed various government pow-
ers, individual rights, and his beliefs about birth certificates. He al-
leged that his birth certificate made him “wedded to, and made
surety for, the de facto, artificial person, state creation, quasi-busi-
ness trust, statutory Public ‘U.S. Citizen’” and that “Article I, Sec-
tion 2, Paragraph 2, and Article IV, Section 2 of the United States
Constitution” “restored [him] to his former status—Private Citizen
of the United States: American National—American Freeman,”
based on paperwork he filed in Florida. He argued that the Just
Compensation Clause of the Fifth Amendment protected him, that
he was a “member of the ‘Posterity’” that the Constitution was de-
signed to protect, and that the Fourteenth Amendment gave him
the use and benefit of unspecified property held in trust. Miller ar-
gued that Lew, by failing to respond to several notices from Miller,
agreed that Miller was a private citizen with the right “to said cor-
porate sole and its property” and trustee rights. Miller requested
USCA11 Case: 21-14224         Date Filed: 05/24/2022      Page: 3 of 4




21-14224                Opinion of the Court                          3

that the district court order use of the trust “to extinguish the
debts” in a criminal case, to “[p]rovide for an emergency trust al-
lowance upon [his] release,” and to “set [a] monthly trust allow-
ance for [his] use and enjoyment.” Miller also requested that the
district court “[a]rrange for [him] to be listed in all government da-
tabase as Private American National Citizen” and to “[p]rovid[e] all
protection, whether federal or state, including but not limited to,
licenses . . . [and] identification documents.”
       We review the dismissal of a complaint as frivolous for
abuse of discretion. Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir.
2008) (dismissal). The failure of the district court to elaborate on
the reasons for a dismissal “does not necessarily preclude affir-
mance where appropriate reasons for dismissal are readily appar-
ent.” Am. United. Life. Ins. Co. v. Martinez, 480 F.3d 1043, 1071
(11th Cir. 2007) (quoting Grant v. Seminole Cnty., Fla., 817 F.2d
731, 732 (11th Cir. 1987)).
        Miller, who listed the Central Florida Reception Center as
his address on his complaint, was subject to the requirements of
the Prison Litigation Reform Act. See Harris v. Garner, 216 F.3d
970, 981 (11th Cir. 2000) (“[T]he only status that counts, for pur-
poses of . . . [the Act, 42 U.S.C. § 1997e(e)] is whether the plaintiff
was a ‘prisoner confined in a jail, prison, or other correctional facil-
ity’ at the time the federal civil action was ‘brought,’ i.e., when it
was filed.”); 28 U.S.C. § 1915A(c). The Act provides that a district
court “shall review . . . a complaint in a civil action in which a pris-
oner seeks redress from a governmental entity or officer or
USCA11 Case: 21-14224         Date Filed: 05/24/2022      Page: 4 of 4




4                       Opinion of the Court                  21-14224

employee of a governmental entity.” Id. § 1915A(a). The district
court is required to “identify cognizable claims or dismiss the com-
plaint, or any portion of the complaint, if the complaint . . . is friv-
olous, malicious, or fails to state a claim upon which relief may be
granted.” Id. § 1915A(b)(1).
        The district court did not abuse its discretion by dismissing
Miller’s complaint as frivolous. A complaint is frivolous “if it lacks
an arguable basis either in law or in fact.” Miller, 541 F.3d at 1100
(internal quotation marks omitted). Miller’s complaint, as the dis-
trict court stated, is “incomprehensible and replete with ‘the legal-
sounding but meaningless verbiage commonly used by adherents
to the so-called sovereign citizen movement.’” Miller claimed spe-
cial citizenship as an individual “foreign” to the United States with
various, unclear property rights in equity. Miller’s complaint was
patently frivolous.
       We AFFIRM the dismissal of Miller’s complaint.